DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1 and 10 are amended by Examiner’s amendment.
Claims 12 and 18-20 are cancelled by Examiner’s amendment.
Claims 1-11 and 13-17 are pending and are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Jonathan Curtis and Wesley Malherek (Reg. No. 76903) on 11/9/21.
	The application has been amended as follows:

1.	(Currently Amended) A gateway interface controller for a work machine, the gateway interface controller comprising:
a CAN bus interface component configured to communicate over a CAN bus of the 
a preconfigured input port configured to connect to and power a third-party component, different than a remote control;
message logic configured to: 
receive a request signal from the[[a]] remote control, the request signal indicative of a requested work machine action, wherein the message logic is configured to isolate the request signal from the CAN bus; 
validate the request signal based on a validation criterion; and
send values generated by the third-party component to the remote control; and

command generator logic configured to:
based on the validation, generate a CAN signal that corresponds to the request signal and communicate the CAN signal over the CAN bus.

2. 	(Original) The gateway interface controller of claim 1, wherein the validation criterion comprises a control mode status.

3. 	(Original) The gateway interface controller of claim 2, further comprising:
control status logic configured to set the control mode status, based on an 

4. 	(Original) The gateway interface controller of claim 3, wherein the control status logic is configured to:
prior to setting the control status of the remote control to an active control status, set the control status of the remote control to a non-active control status, indicative of all receive signals being invalid.

5. 	(Original) The gateway interface controller of claim 2, further comprising:
failsafe logic configured to set the control status to a non-active control status, indicative of all received signals being invalid, if a non-active control condition is detected.

6. 	(Original) The gateway interface controller of claim 5, wherein the non-active control condition is indicative of a signal loss between the remote control and gateway interface controller.

7. 	(Original) The gateway interface controller of claim 5, wherein the non-active control condition is indicative of an operator controlling the machine from a cab of the work machine.

8. 	(Original) The gateway interface controller of claim 1, wherein the corresponding CAN signal comprises a winch control signal indicative of a winch actuation.



10. 	(Currently Amended) A work machine comprising:
a machine CAN bus;
a controllable subsystem communicatively coupled to the machine CAN bus; and
a gateway interface controller comprising:
a CAN bus interface configured to communicatively couple to the machine CAN bus;
a preconfigured input configured to receive and power a third-party component;
message logic configured to: 
receive a signal associated with a remote control;
send values generated by the third-party component to the remote control; 
determine that a cab of the work machine is empty of an operator; and 
generate a validity indication, the validity indication being indicative of the cab of the work machine being empty of the operator; and
command generator logic configured to generate a CAN signal and 

11. 	(Original) The work machine of claim 10, wherein the gateway interface controller comprises:
a transmitter and receiver configured to communicate with the remote control.

12. 	(Cancelled) 

13. 	(Original) The work machine of claim 10, wherein the CAN bus interface comprises:
a coupling mechanism configured to removably couple to a corresponding mechanism of the machine CAN bus.

14. 	(Original) The work machine of claim 10, wherein the gateway interface controller is configured to process all signals sent by the remote control to the work machine.

15. 	(Original) The work machine of claim 10, wherein the CAN bus signals are indicative of an actuation of the controllable subsystem.

16. 	(Original) The work machine of claim 10, wherein the work machine comprises a skidder.

17. 	(Original) The work machine of claim 16, wherein the controllable subsystem comprises a winch.

18. 	(Cancelled) 

19. 	(Cancelled) 

20. 	(Cancelled) 

Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US20170123414 ("Gray"), US20180171590 ("Kean"), US20110215639 ("Kurosaki"), and 20180106709 ("Cherney").
	The following is the Examiner's statement of reasons for allowance:

	Kean discloses an automated control system in a work vehicle for automating operation of a task. The control system includes one or more electronic controllers having processing and memory architecture including a potential field module and an actuator control module. The potential field module includes a state determination unit configured to determine a state of the work vehicle based on input data; a potential field function selection unit configured to select at least one potential field function based on the determined state; vector calculation unit configured to calculate an action vector based on the at least one potential field function; and an action unit configured to generate an actuator command based on the action vector. The actuator control module is configured to receive the actuator command and to generate command signals for at least one actuator of the work vehicle to, at least in part, perform the task.
	Kurosaki discloses a vehicle communication control device for which an isolation boundary equipped with a signal isolation means, in particular, a digital isolator, is configured between a high-voltage region and a low-voltage region, and which is capable of preventing erroneous output from the signal isolation means and of performing vehicle communications and microcomputer control correctly when the power supply voltage reduces due to, for example turning on of the power, or a power interrupt. Disclosed is a vehicle communication control device for which an isolation 
	Cherney discloses a load verification system and method that may be used to assess the loading of material from a loading work vehicle having a load bucket to a haulage work vehicle having a load bin. The system includes at least one volume sensor coupled to the loading work vehicle that observes a volume of material in at least one of the load bucket and the load bin and generates a corresponding volume data signal. The system also includes a first controller onboard the loading work vehicle and a second controller onboard the haulage work vehicle. At least one of the first and second controllers: receives the volume data signal from the at least one volume sensor; receives a unique haulage work vehicle identifier; associates volume data of the corresponding volume data signal with the unique haulage work vehicle identifier; and stores in memory the associated volume data and haulage work vehicle identifier.
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1 and 10. The prior art does generally discuss key elements related to the A gateway interface controller for a work machine, the gateway interface controller comprising: a CAN bus interface component configured to communicate over a CAN bus of the work machine; message logic configured to: receive a request signal from a remote control, the request signal indicative of a requested work machine action, wherein the message logic is configured to isolate the request signal from the CAN bus; and validate the request signal based on a validation criterion; and command generator logic configured to: based on the validation, generate a CAN signal that corresponds to the request signal and communicate the CAN signal over the CAN bus, as well as a work machine comprising: a machine CAN bus; a controllable subsystem communicatively coupled to the machine CAN bus; and a gateway interface controller comprising: a CAN bus interface configured to communicatively couple to the machine CAN bus; message logic configured to: receive a signal associated with a remote control; determine that a cab of the work machine is empty of an operator; and generate a validity indication, the validity indication being indicative of the cab of the work machine being empty of the operator; and command generator logic configured to generate a CAN signal and communicate the CAN signal across the machine CAN bus using the CAN bus interface, based on the validity indication indicative of the cab of the work machine being empty of the operator. However, the claimed invention also recites aspects regarding a preconfigured input port configured to connect to and power a third-party component, different than a remote control and wherein the message logic is configured to send values generated by the third party-component to the remote control. These key aspects, in combination with the other aspects of the claimed invention, were not reasonably found in the prior 
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663